Citation Nr: 9921277	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1976, and 
from October 1981 to July 1986.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 1996 by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on appeal 
has been obtained.

2.  The veteran experienced combat related stressors while in 
service.

3.  The veteran has a clear diagnosis of post-traumatic stress 
disorder based on his inservice stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the veteran's claim for service 
connection for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 1991).  
That is, the claim is not inherently implausible.  The Board also 
finds that all relevant facts have been properly developed.  All 
evidence necessary for an equitable resolution of the issue on 
appeal has been obtained.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection for post-traumatic 
stress disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible evidence that the claimed 
inservice stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f) (1998).

The veteran testified in support of his claim for service 
connection for post-traumatic stress disorder during a hearing 
held before the undersigned Member of the Board in March 1999.  
He said that his military occupational specialty in service was 
infantryman, and that he served in combat in Vietnam.  He 
recounted having symptoms such as nightmares and feelings of 
guilt.  He also stated that he had trouble concentrating and 
sleeping.  He further stated that he startled easily.   

Regarding the issue of whether there is credible evidence that 
the veteran's claimed stressors actually occurred, the Board 
notes that if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1998).  
The veteran's DD 214 (Report of Transfer or Discharge) shows that 
his military occupational specialty was infantryman, and that his 
awards and decorations included the Combat Infantryman Badge.  
The Board also notes that there is no evidence contradicting the 
veteran's account of his stressors.  Thus, the occurrence of a 
stressor is established.  

Regarding the requirement under 38 C.F.R. § 3.304(f) (1998) that 
there be medical evidence establishing a clear diagnosis of post-
traumatic stress disorder, the Board notes that the veteran has 
been given a diagnosis of post-traumatic stress disorder.  The 
report of a psychological diagnostic assessment conducted at a VA 
Vet Center in August 1996 shows that the veteran gave a history 
of serving in the infantry in Vietnam, and recounted having 
chronic depression, marital problems, nightmares, intrusive 
thoughts, avoidance, and uncontrollable anger.  The diagnosis was 
post-traumatic stress disorder with chronic depression.  It was 
further stated by the psychologist that the veteran had extensive 
long-term symptomatology for PTSD.  (The veteran submitted the 
report to the Board at his hearing and waived original 
consideration of the document by the RO.  See 38 C.F.R. 
§ 20.1304(c) (1998)).

The report of a VA post-traumatic stress disorder examination 
conducted on February 26, 1997, shows that the veteran reported a 
history of serving in the infantry in Vietnam as a squad leader, 
and of having been in combat almost every day.  He recounted 
specific stressors including seeing two other soldiers get killed 
in an explosion.  His subjective complaints included feeling 
lonesome and isolated.  He said that he felt depressed and became 
preoccupied.  He also said that he awoke with nightmares which 
were related to his experiences in Vietnam.  The diagnoses 
included history of post-traumatic stress disorder in remission 
with some mild reactivation due to present adjustment 
difficulties.  A revised version of that examination report 
includes a primary diagnosis of chronic adjustment disorder 
related to family and health issues.  However, the examiner also 
noted that some evidence of post-traumatic stress disorder 
existed.  The disorder was largely in remission, but that there 
was some reactivation related to his present adjustment 
difficulties.  

In an August 1997 addendum report, the VA examiner who saw the 
veteran in February 1997 stated that some evidence of post-
traumatic stress disorder existed (mostly in the form of 
nightmares with the Vietnam theme), but that the underlying 
stressors had been multiple and most of them were not service-
connected.  

In summary, the evidence shows that the veteran experienced 
combat related stressors while in service.  H also has a clear 
diagnosis of post-traumatic stress disorder based on those 
stressors as a result of a 1996 psychological assessment at a VA 
Vet Center.  Although the diagnosis was not clearly supported on 
a subsequent VA psychiatric examination and the veteran's 
emotional disability picture appears to have been complicated by 
adjustment problems unrelated to service, the Board finds an 
approximate balance of positive and negative evidence in regard 
to whether the veteran currently has a medically supported 
diagnosis of PTSD.  In such situations, reasonable doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107 (b) (West 
1991).  Accordingly, the Board concludes that the requirements 
for service connection for PTSD have been met and the appeal is 
granted.  


ORDER

Service connection for post-traumatic stress disorder is granted.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

